Citation Nr: 0800829	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970, to include service in Vietnam.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board notes that the veteran was scheduled for a Travel 
Board hearing in September 2006.  The record reflects that he 
was properly notified for the hearing but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD because it was incurred during active service in 
Vietnam.  

With respect to the veteran's claim, the record does not 
reflect that the RO has fully complied with the notification 
requirements of the VCAA or the implementing regulations.  
Specifically, the appellant has yet to be directly advised to 
submit all pertinent evidence in his possession, and has yet 
to be notified how effective dates and disability ratings are 
assigned.

The medical evidence reveals that the veteran has a current 
diagnosis of PTSD which physicians have related to his 
military service in Vietnam.  While there is conflicting 
evidence in the record pertaining to whether or not the 
veteran engaged in combat in Vietnam, the veteran has 
provided sufficient, detailed information regarding his 
alleged stressors in order for the RO to verify them.  
Specifically, in a July 2004 statement, the veteran listed 
numerous stressful events and the dates on which they 
occurred.  

Denying service connection for PTSD solely because of an 
unconfirmed stressor is improper unless the appropriate 
records custodian, such as the U.S. Army and Joint Services 
Records Research Center (JSRRC), has confirmed that the 
claimed stressor cannot be corroborated or the veteran has 
failed to provide the basic information required to conduct 
research, and the JSRRC coordinator has taken the actions 
described in M21-1MR, Part IV, Subpart ii.1.D.16.  See M21-
1MR, Part IV, Subpart ii.1.D.15.l.

There is no evidence that the RO has either contacted the 
JSRRC and attempted to verify the claimed stressors, or 
complied with the requirements of M21-1MR, Part IV, Subpart 
ii.1.D.  

Furthermore, the Board is of the opinion that the veteran's 
entire military personnel file should be obtained and 
associated with the claims file.  At the very minimum, if the 
entire personnel file is unavailable, a copy of the citation 
for the veteran's Bronze Star Medal should be obtained and 
associated with the claims file.

Finally, the Board notes that the record contains a copy of 
the veteran's May 2005 application for correction of his 
military record (DD Form 149).  The record also contains a 
copy of the correction to the veteran's DD Form 214, namely 
his DD Form 215, which is dated in May 2006.  The DD 215 does 
not appear to include the Combat Infantryman Badge (CIB) as 
part of the veteran's decorations, medals, badges, 
commendations, citations, and campaign ribbons awarded or 
authorized.  If, however, the veteran has any further 
information or evidence showing that he did in fact receive 
the CIB, he is invited to submit such information or 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
includes a request to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.  The letter should also provide 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.  

2.  The RO must contact the appropriate 
authority in order to obtain a copy of 
the veteran's entire military personnel 
file, to include a copy of the citation 
for the veteran's Bronze Star Medal.  If 
the entire personnel file is unavailable, 
a copy of the citation for the Bronze 
Star Medal, alone should be secured.  All 
efforts to obtain such information should 
be documented and any negative responses 
should be included in the record.

3.  Thereafter, the RO should undertake 
all appropriate action to verify the 
veteran's alleged stressors as mandated 
by M21-1MR.  

4.  Then, the RO should readjudicate 
the veteran's claim under all 
appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



